DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 30, 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valentino (US 20070265892 A1).
Regarding Claim 30
Valentino discloses a method of illustrating locations of available tickets in an event venue, comprising:
presenting, in a web browser of a client computing device, a user interface for searching for tickets listed for sale by a ticket service; (figs. 3-4, paragraphs 30-36: user my browse venue map for ticket information)
accepting, in the user interface, event criteria for a ticket; (at least fig. 3-4: price selector 24)
in response to receiving the event criteria, displaying a ticket listing in the user interface of the web browser (at least figs. 3-4, paragraphs 27, 30)
displaying, in the web browser, an interactive graphics-based event venue map for the event venue, the interactive graphics-based event venue map illustrating locations of sections having available tickets that meet the event criteria; (at least figs. 3-4, paragraphs 27, 30)
receiving first input that selects a particular section of interest in the interactive graphics-based event venue map; (at least figures 3, 4, paragraph 30)
in response to receiving the first input, displaying, in the user interface of the web browser, a rollover screen including ticket information about tickets located in the particular section of interest as an overlay on the interactive graphics-based event venue map  (at least figures 3, 4, paragraph 30;)
receiving second input that selects the rollover screen; and in response to receiving the second input, replacing the ticket listing with a section ticket listing corresponding to the particular section of interest (at least paragraphs 33-34, figures 3-4: when user moves mouse pointer over another section, new section ticket listing replaces previous one as overlay (section 234 listing => section 233 listing in figures 3-4))

EXAMINER NOTE:  The term “rollover screen” is not explicitly defined in the specification, but the specification does indicate a functionality of a rollover screen (see paragraph 20): “allows the user to scroll over a particular section and see how many tickets are available in that section”.  Accordingly, the Examiner asserts that the broadest reasonable interpretation of a “rollover screen” to be a portion of a GUI that allows a user to scroll over a particular section in order to display information relevant to that section.


Regarding Claims 36-38
Valentino further discloses:
wherein one or more sections of the interactive graphics-based event venue map are associated with a color that indicates one or more tickets are available in the one or more sections (at least paragraph 28)
displaying a total number of available tickets in the section of interest when an input mechanism is positioned over the section of interest.  (at least paragraph 30)
wherein ticket information about tickets located in the particular section of interest includes price information about at least one ticket.  (at least paragraph 30)


Regarding Claim 39
Valentino discloses a computing device, comprising: 
at least one processor (fig. 1, paragraphs 24-25)
a memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor, perform a method (fig. 1, paragraphs 24-25), comprising: 
presenting a user interface for searching for tickets listed for sale by a ticket service (figs. 3-4, paragraphs 30-36: user my browse venue map for ticket information)
accepting, in the user interface, event criteria for a ticket (at least fig. 3-4: price selector 24)
displaying an interactive graphics-based event venue map for the event venue, the interactive graphics-based event venue map illustrating locations of sections having available tickets that meet the event criteria (at least figs. 3-4, paragraphs 27, 30)
receiving an indication of a particular section of interest in the interactive graphics-based event venue map (at least figures 3, 4, paragraph 30)
displaying, in the user interface of the web browser, ticket information about tickets located in the particular section of interest on the interactive graphics-based event venue map (at least figures 3, 4, paragraph 30)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-24, 26-29, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Kaye.
Regarding Claim 21
Valentino discloses a method for illustrating locations of available tickets in an event venue, comprising: 
presenting, on a web browser of a client computing device, a user interface for performing a search for tickets listed for sale by a ticket service (figs. 3-4, paragraphs 30-36: user my browse venue map for ticket information)
accepting, in the user interface of the web browser, event criteria for a ticket; (at least fig. 3-4: price selector 24)
displaying, in the user interface of the web browser, an interactive graphics-based event venue map for the event venue, the interactive graphics-based 
receiving first input that selects a particular section of interest in the interactive graphics- based event venue map; (at least figures 3, 4, paragraph 30)
in response to receiving the first input, displaying, in the user interface of the web browser, a rollover screen including ticket information about tickets located in the particular section of interest as an overlay on the particular section of interest.  (at least figures 3, 4, paragraph 30)
receiving second input that selects the rollover screen; and in response to receiving the second input, replacing the ticket listing with a section ticket listing corresponding to the particular section of interest (at least paragraphs 33-34, figures 3-4: when user moves mouse pointer over another section, new section ticket listing replaces previous one as overlay (section 234 listing => section 233 listing in figures 3-4))

Valentino does not explicitly disclose:
in response to receiving the event criteria, displaying a ticket listing in the user interface of the web browser, the ticket listing having an interactive sorting link for sorting tickets meeting the event criteria; 

Kaye teaches that it is known to include displaying a ticket listing having an interactive sorting link for sorting tickets meeting received event criteria in the user interface of the web browser (at least paragraph 32) in a similar environment. It would have been 

Regarding Claims 22-24, 26-29
Valentino in view of Kaye further discloses:
wherein the interactive sorting link includes an option to sort available tickets by price (Kaye: at least paragraph 32)
wherein the interactive sorting link includes an option to sort available tickets by location (Kaye: at least paragraph 32: sort by section, row)
wherein the interactive sorting link includes an option to sort available tickets by section (Kaye: at least paragraph 32)
wherein one or more sections of the interactive graphics-based event venue map are associated with a color that indicates one or more tickets are available in the one or more sections (Valentino: at least paragraph 28)
displaying a total number of available tickets in the section of interest when an input mechanism is associated with the section of interest (Valentino: at least paragraph 30)
wherein ticket information about tickets located in the particular section of interest includes price information about at least one ticket (Valentino: at least paragraph 30) 
wherein one or more sections of the interactive graphics- based event venue map are associated with an indicator that indicates tickets are not available in the one or more sections (Valentino: at least paragraph 28)  


Regarding Claim 31
Valentino discloses the claimed invention except for: displaying a sorting link in the user interface.  Kaye teaches that it is known to include displaying a ticket listing having an interactive sorting link for sorting tickets meeting received event criteria in the user interface of the web browser (at least paragraph 32) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Valentino to have included the interactive sorting link, as taught by Kaye, since such a modification would have provided an improved manner for a user to search and select desired event tickets at a venue, ultimately leading to the purchase of those tickets. (at least paragraph 20 of Kaye)

Regarding Claims 32-34
Valentino in view of Kaye further discloses:
wherein the sorting link includes an option to sort available tickets by price (Kaye: at least paragraph 32)
wherein the sorting link includes an option to sort available tickets by location (Kaye: at least paragraph 32: row, section)
wherein the interactive link includes an option to sort available tickets by section (Kaye: at least paragraph 32)

3.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Kaye, as applied above, and further in view of Arutunian et al. (US 20060200384 A1, hereinafter Arutunian).
Valentino in view of Kaye discloses the claimed invention except for:
wherein the interactive graphics-based event venue map is associated with a zoom feature.   

Arutunian teaches that it is known to include a zoom feature associated with an interactive graphics-based map showing items for sale (at least paragraphs 21, 23: users may zoom in on area (section) of the interactive map they are interested in) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Valentino in view of Kaye, with the zoom feature of Arutunian, since such a modification would have allowed a user to zoom in on a map via a web browser without needing to download a specific client 
Application (at least paragraph 23 of Arutunian).


4.	Claims 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Arutunian.
Regarding Claim 35
Valentino discloses the claimed invention except for: 
wherein the interactive graphics-based event venue map is associated with a zoom feature.  
Arutunian teaches that it is known to include a zoom feature associated with an interactive graphics-based map showing items for sale (at least paragraphs 21, 23: users may zoom in on area (section) of the interactive map they are interested in) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Valentino, with the zoom feature of Arutunian, since such a modification would have allowed a user to zoom in on a map via a web browser without needing to download a specific client application (at least paragraph 23 of Arutunian).


Regarding Claim 40
Valentino discloses the claimed invention except for:
performing a zoom function when the particular section of interest is selected

Arutunian teaches that it is known to include a zooming in when a particular area (section) of an interactive graphics-based map showing items for sale is selected (at least paragraphs 21, 23: users may zoom in on area (section) of the interactive map they are interested in) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Valentino, with the zoom feature of Arutunian, since such a modification would have allowed a user to zoom in on a map via a web browser without needing to download a specific client application (at least paragraph 23 of Arutunian).

Response to Arguments
	Applicant’s arguments, filed 3/29/2021 with respect to the prior art rejections of the claims, have been fully considered, but they are not persuasive.  Applicant argues that the cited references do not disclose or teach the features of “in response to receiving the first input, displaying, in the user interface of the web browser, a rollover screen including ticket information about tickets located in the particular section of interest as an overlay on the particular section of interest," "receiving second input that selects the rollover screen," and "in response to receiving the second input, replacing the ticket listing with a section ticket listing corresponding to the particular section of interest." 
Initially, applicant argues that the Examiner’s asserted broadest reasonable interpretation (BRI) of a rollover screen as “a portion of a GUI that allows a user to scroll over a particular section in order to display information relevant to the section” would render impossible the disclosed rollover screen operation of “allows the user to scroll over a particular section and see how many tickets are available in that section" if the claimed rollover screen could represent “the entire portion of the GUI containing the interactive map”, as alleged by the Examiner.  However, the Examiner respectfully disagrees.  As an initial matter, the Examiner did not assert a rollover screen to be “the entire portion of the GUI containing the interactive map” as argued by Applicant, but instead to be “a portion of a GUI that allows a user to scroll over a particular section in order to display information relevant to that section.” Valentino describes that, when a user scrolls over a particular position of the portion of the GUI containing the interactive map (i.e. the claimed first input), a screen is displayed containing the interactive map 


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625